Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims, 22, 41, 42 specifically the third limitation: “an integration module configured to operate on the remote computing device to combine at the remote computing device the first and second content layers to display the media content in the media player and display the advertising content under control of the integration module running on the remote computing device, the integration module managing spatial presentation of the media content and the advertising content, synchronizing the temporal presentation and controlling a presentation priority of the media content and the advertising content.” The claim also contains allowable subject matter based on parent data, 16833652, filed 03/29/2020 ,now U.S. Patent #11017442. Application 16833652 is a continuation of 15415096, filed 01/25/2017 ,now U.S. Patent #10650418. The dependent claims are also allowed.

Allowable Subject Matter
Claims 22-42 are allowed. The prior art of reference most closely resembling the Applicant’s claimed invention is Gonzalez (20070005795). As per the independent claims 22, 41, 42 the prior art of record Gonzalez discloses: 

a second content layer including advertising content (par 32).
However, Gonzalez does not teach an integration module configured to operate on the remote computing device to combine at the remote computing device the first and second content layers to display the media content in the media player and display the advertising content under control of the integration module running on the remote computing device, the integration module managing spatial presentation of the media content and the advertising content, synchronizing the temporal presentation and controlling a presentation priority of the media content and the advertising content.
These uniquely distinct features render claims 22-42 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621